Judge JOHNSON
dissenting.
I respectfully dissent. I agree with the majority that no abuse of discretion appears in the trial court’s determination that an unequal distribution in favor of defendant is warranted. I disagree, however, that the findings made are sufficient to support the distribution ordered.
Plaintiff specifically assigns as error and argues in his brief that the distributive award is arbitrary and is not supported by the facts or applicable law. He further argues more generally that the division ordered by the court is not supported by the evidence or by sufficient findings of fact. I agree with plaintiff that the court failed to make sufficient findings of fact to support its division in that it failed to make any findings concerning the distributive award. The judgment shows that the trial court directed defendant to pay a distributive award in the total amount of $4,973.50, but made no findings of fact and no conclusions of law addressing the distributive award or the amount ordered to be paid.
Although the trial court has wide discretion in determining an equitable distribution of marital property, its discretion is not unlimited. The trial court’s determination will not be upheld on appeal if the evidence fails to show any rational basis for the distribution ordered. See Nix v. Nix, 80 N.C. App. 110, 341 S.E.2d 116 (1986). Furthermore, the court’s exercise of its discretion is restricted in that the court must make findings and conclusions that support its division. Smith v. Smith, 111 N.C. App. 460, 433 S.E.2d 196, reh’g denied, 335 N.C. 177, 438 S.E.2d 202 (1993). Although the court is not required to make exhaustive findings regarding the evidence presented at the equitable distribution hearing, it is required to make findings sufficient to permit the appellate court on review to determine from the record whether the judgment and the conclusions underlying it represent a correct application of the law. Armstrong v. Armstrong, 322 N.C. 396, 368 S.E.2d 595 (1988). “When the findings and conclusions are inadequate, appellate review is effectively precluded.” Id. at 405, 368 S.E.2d at 600.
The court’s discretion is not so broad that it can order a party to pay a distributive award in any amount it chooses. Rather, there must be a rational basis in the evidence for the amount ordered to be paid, and the court must make sufficient findings to show the basis for the amount of the award or at least sufficient findings from which the appellate court can determine for itself *802the basis for the award. The absence of such findings precludes any meaningful appellate review of the distributive award, thereby hampering appellate review of the distribution as a whole.
Although the distributive award in the present case may very well be proper, we are unable to determine whether it is appropriate because the judgment is devoid of any findings of fact concerning the award. In the absence of any findings of fact or conclusions of law concerning the distributive award, we cannot determine whether there is a rational basis in the evidence for the award or whether the award constitutes an abuse of discretion. Because the trial court failed to make any findings of fact showing the basis for the distributive award, or any findings from which we can determine the basis for the award, I vote to vacate the judgment and remand the cause for additional findings and conclusions and entry of a proper judgment.